Case 1:18-cr-00633-ERK Document 19 Filed 11/28/18 Page 1 of 2 PageID #: 102




SK:MTK
F.# 2016R02228

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                       X


UNITED STATES OF AMERICA
                                                    PROPOSED ORDER

       - against -
                                                     I8-CR-633(ERK)
ALEKSANDR ZHUKOV et aL,

                     Defendants.


                                       X



              Upon the application of RICHARD P. DONOGHUE,United States Attorney

for the Eastern District of New York, by Assistant United States Attorney Saritha

Komatireddy, for an order unsealing the following seizure warrants and underlying affidavits

in the above-captioned matter:

                                   Docket No.


                                   I8-M-I002


                                   18-M-I003


                                   I8-M-1004


                                   18-M-1023


                                   I8-M-I055

                                   18-M-0997




for an order unsealing the following search warrants(but not the underlying affidavits) in the

above captioned matter:
Case 1:18-cr-00633-ERK Document 19 Filed 11/28/18 Page 2 of 2 PageID #: 103




                                 Docket No.


                                 18-M-993


                                 18-M-994




and for an order unsealing the following complaints and arrest warrants in the above

captioned matter:

                                Docket No.


                                I8-MJ-625


                                 18-MJ-696




              WHEREFORE, it is ordered that the above-listed (1)seizure warrants and

underlying affidavits,(2)search warrants(but not the underlying affidavits), and (3)

complaints and arrest warrants, be unsealed.


Dated; Brooklyn, New York
        November 27,2018



                                               S/Steven M. Gold
                                          HONORABLE STEVEN N^GOLD
                                          UNITED STATES MAGISTRATE JUDGE
                                          EASTERN DISTRICT OF NEW YORK
